PER CURIAM
In this DUII case, defendant contends that he should have been permitted to assert as a defense that he was involuntarily intoxicated. In State v. Maguire, 78 Or App 459, 717 P2d 226 (1986), we held that driving under the influence of intoxicants, former ORS 487.540,1 is a strict liability crime and does not require a culpable mental state. On review, the Supreme Court, by an equally divided court, affirmed without opinion. 303 Or 368, 736 P2d 193 (1987).
We affirm, relying on our reasoning in State v. Maguire, supra.
Affirmed.

 The present statute, ORS 813.010, applicable to this case, does not differ from the former statute in any respect material to this case.